EXHIBIT 10.1

FREESCALE SEMICONDUCTOR, INC.

Performance-Based Restricted Stock Unit Award Document

 

Recipient:                          Target Units:                       
Commerce ID#:                          Date of Grant:                       

Freescale Semiconductor, Inc. (the “Company” or “Freescale”) is pleased to grant
you Freescale restricted stock units (the “Units”) under the Freescale
Semiconductor, Inc. Omnibus Incentive Plan of 2005 (the “Plan”). This Restricted
Stock Unit Award Document (“Award Document”) sets forth the terms and conditions
of this award.

The Company hereby awards the Units to you on the following terms and
conditions:

 

1. Award of Restricted Stock Units.

 

  (A) The Company grants you a targeted number of Freescale restricted stock
units with the number of actual units earned to be calculated and determined
based upon the Company’s Revenue for the period from              through
             (the “Performance Period”). The number of Units you may earn (the
“Earned Units”) will be determined pursuant to Section 7 of this Award Document
by comparing the Revenue to the Revenue Matrix.

 

  (B) “Revenue” means the Company’s net sales as set forth on the Company’s
audited financial statements for the Performance Period, excluding any increase
in net sales resulting solely from any merger or acquisition outside the
ordinary course of business.

 

  (C) “Revenue Matrix” means the revenue matrix included in Section 7 below,
which was approved by the Compensation and Leadership Committee of the Company’s
Board of Directors (the “Compensation Committee”) on             .

 

2. Restrictions. The Units are subject to the following transfer and forfeiture
conditions (the “Restrictions”), which will lapse, if at all, as described in
Section 3 below:

 

  (A) You may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units for which the Restrictions have not lapsed.
The Units will automatically be forfeited without consideration if you violate
or attempt to violate these transfer restrictions.

 

  (B) Any Units for which the Restrictions have not lapsed will be automatically
forfeited without consideration upon the termination of your employment with
Freescale or a Subsidiary for any reason, except as otherwise provided in this
Award Document. For purposes of this Award Document, “Subsidiary” means any
corporation or other entity in which a 50% or greater interest is at the time
directly or indirectly owned by Freescale.

FSL Performance Award Document (RSUs) - 2006

 

1



--------------------------------------------------------------------------------

  (C) If you engage, directly or indirectly, in any activity which competes with
any activity of Freescale or any Subsidiary, or in any action or conduct which
is in any manner adverse or in any way contrary to the interests of Freescale or
any Subsidiary, all of your Units will be automatically forfeited without
consideration. This determination will be made by the Compensation Committee.

 

  (D) Except as provided in this Award Document, any Units that are not earned
in accordance with Section 7 (because the threshold level of Revenue as set
forth on the Revenue Matrix has not been met or otherwise) will be automatically
forfeited without consideration.

 

3. Lapse of Restrictions. The Restrictions with respect to the Units will lapse
in accordance with the following schedule as long as the Units have not been
forfeited pursuant to Section 2 of this Award Document and you have remained
continuously employed by the Company or any Subsidiary from the Date of Grant to
each applicable Vesting Date or Vesting Event (both as defined below), as
provided in this Section 3:

 

  (A) On the first anniversary of the Date of Grant (the “First Vesting Date”),
the Restrictions will lapse with respect to 50% of the Earned Units.

 

  (B) On the second anniversary of the Date of Grant (the “Second Vesting Date”
and together with the First Vesting Date, the “Vesting Dates”), the Restrictions
will lapse with respect to the remaining 50% of the Earned Units.

 

  (C) Notwithstanding Sections 3(A) and (B), the Restrictions may lapse prior to
the Vesting Dates in accordance with Sections 4 and 5 with respect to all or
part of the Units upon your Total and Permanent Disability, Retirement or death
or upon a Change in Control under certain circumstances as provided below (each,
a “Vesting Event”).

 

4. Disability, Death and Retirement.

 

  (A) Notwithstanding anything to the contrary contained in this Award Document,
upon termination of your employment by reason of your Total and Permanent
Disability or death:

 

  (1) if the termination of employment occurs prior to December 31,          the
Restrictions with respect to the Target Units will lapse; and

 

  (2) if the termination of employment occurs on or following December 31,
        , but prior to the Second Vesting Date, the Restrictions with respect to
Earned Units that have not yet been delivered to you will lapse.

 

  (B) Notwithstanding anything to the contrary contained in this Award Document,
upon your Retirement:

 

  (1) if your Retirement occurs prior to the First Vesting Date, all of the
Units will be forfeited; and

FSL Performance Award Document (RSUs) - 2006

 

-2-



--------------------------------------------------------------------------------

  (2) if your Retirement occurs on or following the First Vesting Date, but
prior to the Second Vesting Date, the Restrictions with respect to Earned Units
that have not yet been delivered to you will lapse.

 

  (C) For the purposes of this Award Document, “Total and Permanent Disability”
means:

 

  (1) if you are a U.S. employee, you have become entitled to long-term
disability benefits under the Freescale Disability Income Plan and any successor
plan or you are determined to have a permanent total disability under a state
workers compensation statute; and

 

  (2) if you are a non-U.S. employee, you have a total and permanent disability
as established by applicable Freescale policy or as required by local law or
regulation.

 

  (D) For the purposes of this Award Document, “Retirement” means retirement
from Freescale or a Subsidiary under one of the following circumstances (for
these purposes, service includes only uninterrupted service with Freescale or
its predecessor or a Subsidiary):

 

  (1) retiring at or after age 55 with 20 years of service;

 

  (2) retiring at or after age 60 with 10 years of service; and

 

  (3) retiring at or after age 65, without regard to years of service.

 

5. Change in Control.

 

  (A) If a Change in Control (as defined in the Plan) occurs at any time prior
to the Second Vesting Date, then the Restrictions with respect to any Earned
Units (or any replacement equity instrument provided by the successor entity)
that have not been delivered to you will immediately lapse if any of the
following events occur:

 

  (1) Freescale or the successor entity does not (a) assume and continue in full
the terms of this Award Document, or (b) replace the Earned Units with an equity
instrument that (i) is convertible into freely tradable public securities, and
(ii) contains economic terms and other terms and conditions that are
substantially equivalent to this Award Document;

 

  (2) Freescale or the successor entity terminates your employment without Cause
(as defined below); or

 

  (3) you voluntarily terminate your employment with Freescale or the successor
entity for Good Reason (as defined below).

 

  (B) Notwithstanding anything to the contrary contained in this Award Document,
if a Change in Control occurs prior to December 31, 2006, the number of Earned
Units earned under the Target Units will become the Earned Units and any
remaining Units will be forfeited.

FSL Performance Award Document (RSUs) - 2006

 

-3-



--------------------------------------------------------------------------------

  (C) For the purposes of this Award Document, “Good Reason” means the
occurrence of one or more of the following events without your written consent:

 

  (1) you are assigned duties materially inconsistent with your position,
duties, responsibilities and status with the Company as they exist during the
90-day period immediately preceding a Change in Control, or your position,
authority, duties or responsibilities are materially diminished from those in
effect during the 90-day period immediately preceding a Change in Control
(whether or not occurring solely as a result of the Company ceasing to be a
publicly traded entity);

 

  (2) the Company reduces your annual base salary or target incentive
opportunity under the Company’s annual incentive plan, or reduces your target
incentive opportunity under any cash-based long-term incentive plan maintained
by the Company, each such target incentive opportunity as in effect during the
90-day period immediately prior to the Change in Control, or as the same may be
increased from time to time, unless such target incentive opportunity is
replaced by a substantially equivalent substitute opportunity; or

 

  (3) the Company requires you regularly to perform your duties of employment
beyond a fifty (50) mile radius from the location of your employment immediately
prior to the Change in Control.

 

  (D) For the purposes of this Award Document, “Cause” means (1) your conviction
of any criminal violation involving dishonesty, fraud or breach of trust or
(2) your willful engagement in gross misconduct in the performance of your
duties that materially injures the Company, or (3) your material violation of
the Freescale Code of Business Conduct and Ethics or your material violation of
Freescale’s standard operating procedures.

 

  (E) In the event of a Change in Control, the term “Company” or “Freescale”
will include Freescale and any successor entity or assignee to the business or
assets of Freescale.

 

6. Leave of Absence.

 

  (A) If, prior to the applicable Vesting Date or Vesting Event, you take a
Leave of Absence from Freescale or a Subsidiary, the Units will continue to be
subject to this Award Document. If a Vesting Date or Vesting Event occurs while
you are on a Leave of Absence, you will be entitled to the applicable number of
Earned Units even if you have not returned to active employment.

 

  (B) For the purposes of this Award Document, “Leave of Absence” means a leave
of absence from Freescale or a Subsidiary that is not a termination of
employment, as determined by Freescale in accordance with the Company’s policies
and procedures.

 

  7. Earned Units.

 

  (A) Subject to the provisions of this Section 7, following the end of the
Performance Period, you will receive a number of Earned Units equal to the
Target Units multiplied by the percentage corresponding to the Revenue levels
set forth on the following Revenue Matrix:

FSL Performance Award Document (RSUs) - 2006

 

-4-



--------------------------------------------------------------------------------

Revenue Levels

 

Percentage of Target Unit Earned

Threshold Revenue— $            

  75%

Target Revenue— $            -

  100%

Stretch 1 Revenue— $            

  133%

Stretch 2 Revenue— $            

  167%

Maximum Revenue— $            

  200%

 

  (B) If Revenue is below the “Threshold Revenue” level, as set forth on the
Revenue Matrix, you will not receive any Earned Units. If Revenue exceeds the
“Maximum Revenue,” as set forth on the Revenue Matrix, Earned Units will equal
200% of the Target Units.

 

  (C) If intermediate levels of Revenue are achieved between any of the Revenue
Levels on the Revenue Matrix, the number of Earned Units will be calculated on a
pro rata basis. For example, if the number of Target Units is 1,000 and the
Compensation Committee establishes a Threshold Revenue of $            , Target
Revenue of $            and the Revenue at the end of the Performance Period is
$             billion, then the number of Earned Units would be determined based
upon a mathematical formula, as follows:

 

Revenue-Threshold =   X-Threshold Percentage Target-Threshold   Target
Percentage- Threshold Percentage

 

                    –                        = X-75
                    –                        100-75

X =         

        x 1,000 Target Units =         Earned Units

 

  (D) Following the end of the Performance Period, the Compensation Committee
will certify the Company’s Revenue and will determine the number of Earned Units
based on the Revenue Matrix and the terms of this Award Document.

 

8. Adjustments. If the number of outstanding shares of Freescale Class A Common
Stock (“Common Stock”) is changed as a result of stock dividend, stock split or
the like without additional consideration to the Company, the number of Units
subject to this Award Document will be adjusted to correspond to the change in
the outstanding shares of Common Stock.

 

9. Delivery of Certificates or Equivalent. Upon the lapse of Restrictions
applicable to the Units upon a Vesting Date or Vesting Event, the Company will:

 

  (A) at its election, either deliver to you (or your executor or administrator)
a certificate representing a number of shares of Common Stock equal to the
number of Units upon which such Restrictions have lapsed, or establish a
brokerage account for you (or your executor or administrator) and credit to that
account the number of shares of Common Stock of the Company equal to the number
of Units upon which such Restrictions have lapsed, and

FSL Performance Award Document (RSUs) - 2006

 

-5-



--------------------------------------------------------------------------------

  (B) in either case, make a cash payment to you (or your executor or
administrator) equal to the value of any fractional Unit then credited to your
account; provided, however, that in no event will the Company’s payment of the
shares of Common Stock or any cash payment to you pursuant to 9(A) or 9(B) occur
after two and a half months from the end of the Company’s fiscal year in which
the applicable Vesting Date or Vesting Event occurs.

 

10. Withholding Taxes.

 

  (A) The Company is entitled to withhold an amount equal to Freescale’s
required minimum statutory withholdings taxes for the respective tax
jurisdiction attributable to any share of Common Stock or property deliverable
in connection with the Units. Unless you request otherwise in writing and that
request is approved by the Company in accordance with its policies, the Company
will satisfy the withholding obligation by retaining shares of Common Stock
deliverable in connection with the Units having a Fair Market Value on the date
the Restrictions applicable to the Units lapse equal to the minimum amount
required to be withheld.

 

  (B) For the purposes of this Award Document, “Fair Market Value” means the
closing price for a share of Common Stock on the last trading day before the
date the Restrictions applicable to the Units lapse as reported for the New York
Stock Exchange – Composite Transactions in the Wall Street Journal.

 

11. Voting and Other Rights.

 

  (A) You have no rights as a stockholder of the Company in respect of the
Units, including the right to vote and to receive dividends and other
distributions, until delivery of certificates representing, or other crediting
to you of, shares of Common Stock in satisfaction of the Units.

 

  (B) The grant of Units does not confer upon you any right to continue in the
employ of the Company or a Subsidiary or to interfere with the right of the
Company or a Subsidiary, to terminate your employment at any time.

 

  (C) The Plan is discretionary in nature and limited in duration, and may be
amended, cancelled, or terminated by Freescale or a Subsidiary, in its sole
discretion, at any time in accordance with the terms of the Plan. The grant of
awards under the Plan is a one-time benefit and does not create any contractual
or other right to receive an award in the future. Future grants, if any, will be
at the sole discretion of Freescale, including, but not limited to, the timing
of any grant, the amount of the award and vesting provisions.

 

12. Funding. No assets or shares of Common Stock will be segregated or earmarked
by the Company in respect of any Units awarded hereunder. The grant of Units
hereunder does not constitute a trust and is solely for the purpose of recording
an unsecured contractual obligation of the Company.

 

13. Compliance with Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this Award Document and the Plan comply with the
provisions of Section 409A of

FSL Performance Award Document (RSUs) - 2006

 

-6-



--------------------------------------------------------------------------------

the Internal Revenue Code of 1986, as amended (the “Code”). This Award Document
and the Plan will be administered in a manner consistent with this intent, and
any provision that would cause the Award Document or the Plan to fail to satisfy
Section 409A of the Code will have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without
your consent). In particular, to the extent Section 409A of the Code is
applicable, your right to the Units becomes non-forfeitable pursuant to Sections
4 or 5 and the event causing your right to become non-forfeitable is an event
that does not constitute a permitted distribution event under Section 409A(a)(2)
of the Code, then notwithstanding anything to the contrary in Section 9 above,
delivery under Section 9 will not be made until the earliest of (a) your
“separation from service” with the Company (determined in accordance with
Section 409A); provided, however, that in the case where you are a “specified
employee” (within the meaning of Section 409A), the date of delivery will be
made on the date which is six months after the date of separation from service
with the Company; (b) the date payment would otherwise occur under this Award
Document (to the extent it constitutes a permitted distribution event) or
(c) your death. References to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

 

14. Notices. Any written notice under this Award Document will be deemed given
on the date that is two business days after it is sent by registered or
certified mail, postage prepaid, addressed either to you at your address set
forth below or to the Company Attention: Freescale Global Rewards, 6501 William
Cannon Drive West, Austin, TX 78735; 512-895-2000. Any notice may be sent using
any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail or electronic mail) but no such notice
shall be deemed to have been duly given unless and until it is actually received
by the intended recipient. You and the Company may change the address to which
notices are to be delivered by giving the other party notice in the manner set
forth herein.

 

15. Governing Law. All questions concerning the construction, validity and
interpretation of this Award Document will be governed by and construed
according to the internal law and not the law of conflicts of the State of
Delaware.

 

16. Jurisdiction and Venue. The Company and you irrevocably agree to submit to
the jurisdiction and venue of the courts of the State of Texas, in any action or
proceeding brought with respect to or in connection with this award of Units

 

17. Waiver. The failure of the Company to enforce at any time any provision of
this Award Document will not be construed to be a waiver of such provision or
any other provision hereof.

 

18. Actions by the Compensation Committee. The Compensation Committee may
delegate its authority to administer this Award Document. The actions and
determinations of the Compensation Committee or delegate will be binding upon
the parties.

 

19. Plan Documents. The Plan and the Prospectus for the Freescale Semiconductor,
Inc. Omnibus Incentive Plan of 2005 are available at
http://compass.freescale.net/go/2005.fsl.omnibus.plans or from Freescale Global
Rewards, 6501 William Cannon Drive West, Austin, TX 78735.

 

20. Consent to Transfer Personal Data. By accepting this award of Units, you
voluntarily acknowledge and consent to the collection, use, processing and
transfer of personal data as described in this paragraph. You are not obliged to
consent to such collection, use, processing

FSL Performance Award Document (RSUs) - 2006

 

-7-



--------------------------------------------------------------------------------

and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Freescale and its Subsidiaries
hold certain personal information about you, that may include your name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any shares of
stock held in Freescale, or details of any entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of
implementing, managing and administering the Plan (“Data”). Freescale and/or its
Subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of your participation in the
Plan, and Freescale and/or any of its Subsidiaries may each further transfer
Data to any third parties assisting Freescale in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. You authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purpose of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf by a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Freescale; however, withdrawing consent
may affect your ability to participate in the Plan.

 

21. Interpretation. The contents of this Award Document are subject in all
respects to the terms and conditions of the Plan. The interpretation and
construction by the Board of Directors and/or the Compensation Committee of any
provision of the Plan or this Award Document shall be final and conclusive upon
you, your estate, executor, administrator, beneficiaries, personal
representative and guardian and the Company and its successors. Unless otherwise
indicated, the capitalized terms used in this Award Document shall have the same
meanings as set forth in the Plan.

 

22. Successors and Assigns.

 

  (A) This Award Document shall bind any successor of the Company, its assets or
its businesses (whether direct or indirect, by purchase, merger, consolidation
or otherwise), in the same manner and to the same extent that the Company would
be obligated under this Award Document if no succession had taken place. In the
case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Award Document, the Company
shall require such successor expressly and unconditionally to assume and agree
to perform the Company’s obligations under this Award Document, in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. The term “Company,” as used in this Award
Document, shall mean the Company as hereinbefore defined and any successor or
assignee to the business or assets which by reason hereof becomes bound by this
Award Document.

 

  (B) This Award Document, and the terms and conditions of the Plan, will bind,
and inure to the benefit of you, your estate, executor, administrator,
beneficiaries, personal representative and guardian and the Company and its
successors and assigns. The Units subject to this grant are personal to you and
may not be sold, exchanged, assigned, transferred, pledged, encumbered or
otherwise disposed of by you until they become earned and no longer subject to
Restrictions as provided in this Award Document; provided, however, that your
rights with respect to such Units may be transferred by will or pursuant to the
laws of descent and distribution. Any purported transfer or encumbrance in
violation of the provisions of this Section 22 shall be void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in such Units.

FSL Performance Award Document (RSUs) - 2006

 

-8-



--------------------------------------------------------------------------------

23. Amendment. Any amendment to the Plan will be deemed to be an amendment to
this Award Document to the extent that the amendment is applicable hereto. The
terms and conditions of this Award Document may not be modified, amended or
waived, except by an instrument in writing signed by a duly authorized executive
officer at the Company. Notwithstanding the foregoing, no amendment shall
adversely affect your rights under this Award Document without your consent.

 

24. Acceptance of Terms and Conditions. By accepting the Units, you agree to be
bound by these terms and conditions, the Plan and any and all rules and
regulations established by Freescale in connection with awards issued under the
Plan. As a condition to receiving the Units granted hereunder, you may be asked
to sign such other documents and agreements as the Compensation Committee may
deem necessary or appropriate.

* * * * *

FSL Performance Award Document (RSUs) - 2006

 

-9-